Dismissed and Memorandum Opinion filed March 19, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01089-CR

                     DANIEL WAYNE JONES, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 11CR3521

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to burglary of a habitation. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on November 5, 2012, to confinement for five years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se
notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                         2